Porter, J.
delivered the opinion of the court. The question which this case presents is, whe. 1 ther the buyer of a slave afflicted with a dis-J w},¡ch Was curable in its nature and cu-7 recp [ias an action in reduction of the price. The services of the slave were lost to the purchaser for about sixty days.
The court below thought he was not, and gave judgment for the defendant. The plain, tiff appealed.
Seghers for plaintiff—Eustis for defendant.
The judge, under the 2522d article of the J 6 ’ _ Louisiana code, assimilated the action for a reduction in the price to the action for redhibition, and concluded that as in the latter action the contract could not be set aside unless the slave was afflicted with some vice or defect which rendered him absolutely useless, or his use so inconvenient and imperfect that it must be supposed the buyer would not have purchased him had he known of his imperfections; the plaintiff could not demand any reduction for a defect which did not fall within either of the causes that furnish ground for redhibition,
We think the judge did not err. The article 2522 in our opinion places the causes for reduction of price on the same ground as those of redhibition, and we are unable to say from a consideration of the proof offered in this instance, that had the plaintiff been informed of the disease under which the slave labored he would not have purchased him.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed, with costs.